IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

BILLY T. DAUGHERTY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D17-3106

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 24, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Billy T. Daugherty, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is denied on the merits.

LEWIS, RAY, and JAY, JJ., CONCUR.